UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1583


XIAN CHEN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 6, 2010               Decided:   February 3, 2011


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gary J. Yerman, New York, New York, for Petitioner. Tony West,
Assistant Attorney General, Daniel E. Goldman, Senior Litigation
Counsel, Jonathan Robbins, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Xian    Chen,     a    native       and   citizen      of   the       People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing his appeal from the

immigration judge’s order denying his applications for asylum,

withholding from removal and withholding under the Convention

Against   Torture       (“CAT”).          Chen    claims     the    Board     abused     its

discretion by denying relief he sought based on his claims that

he was a Falun Gong practitioner and that he feared returning to

China because he was now in violation of China’s family planning

policy.   We deny the petition for review.

              The Immigration and Nationality Act (INA) authorizes

the Attorney General to confer asylum on any refugee.                               8 U.S.C.

§   1158(a)    (2006).        The     INA   defines      a    refugee     as    a     person

unwilling or unable to return to his native country “because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”               8 U.S.C. § 1101(a)(42)(A) (2006).

“Persecution         involves       the   infliction         or    threat      of     death,

torture, or injury to one’s person or freedom, on account of one

of the enumerated grounds . . . .”                  Qiao Hua Li v. Gonzales, 405

F.3d   171,    177    (4th    Cir.    2005)       (internal       quotation     marks    and

citations omitted).           An individual who has been forced to submit

to a sterilization procedure is “deemed to have been persecuted

                                              2
on    account       of       political    opinion.”           8    U.S.C.     § 1101(a)(42)

(2006).

             An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);    see       8    C.F.R.    §   1208.13(a)         (2010),    and    can     establish

refugee status based on past persecution in his native country

on account of a protected ground.                           8 C.F.R. § 1208.13(b)(1)

(2010).      “An applicant who demonstrates that he was the subject

of past persecution is presumed to have a well-founded fear of

persecution.”            Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir.

2004).

             Without          regard     to     past      persecution,      an    alien      can

establish       a       well-founded       fear      of     persecution       based     on     a

protected ground.              Id. at 187.           The well-founded fear standard

contains     both        a    subjective      and    an    objective   component.            The

objective element requires a showing of specific, concrete facts

that would lead a reasonable person in like circumstances to

fear persecution.              Gandziami-Mickhou v. Gonzales, 445 F.3d 351,

353   (4th    Cir.       2006).        “The     subjective        component      can   be    met

through      the        presentation       of    candid,      credible,       and      sincere

testimony demonstrating a genuine fear of persecution . . . .

[It] must have some basis in the reality of the circumstances

and be validated with specific, concrete facts . . . and it



                                                 3
cannot be mere irrational apprehension.”             Qiao Hua Li, 405 F.3d

at 176 (internal quotation marks and citations omitted).

           A    determination     regarding   eligibility       for   asylum    or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                   INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).            Administrative findings of

fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.            8 U.S.C. § 1252(b)(4)(B)

(2006).   This court will reverse the Board only if “the evidence

. . . presented was so compelling that no reasonable factfinder

could fail to find the requisite fear of persecution.”                   Elias-

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).          When the Board and the immigration judge

both issue decisions in an immigration case, this court will

review both decisions.         Kourouma v. Holder, 588 F.3d 234, 239-40

(4th Cir. 2009).

           We    conclude   that      substantial    evidence    supports      the

finding   that    Chen   was    not   the   victim   of   past    persecution.

Accordingly, he was not eligible for the presumption that he had

a well-founded fear of persecution.             We further conclude that

substantial evidence supports the finding that Chen’s fear of

returning to China because he started practicing Falun Gong was

not objectively reasonable.           Chen failed to show that government

authorities knew of or would learn of his Falun Gong practice.

                                        4
             We      also   conclude      that      substantial          evidence    supports

the   finding        that   Chen    did    not      show      a    well-founded      fear     of

persecution based on the birth of his two children.                                   Even if

Chen is in violation of China’s policy, he must still show that

there   is      “a    reasonable        possibility           that      Chinese    Government

officials would enforce the family planning policy against [him]

through means constituting persecution.”                          Matter of H-L-H- & Z-

Y-Z-, 25 I. & N. Dec. 209, 211 (BIA 2010).                               Because there was

highly probative evidence stating that there was no evidence

showing that Chinese citizens returning to China were persecuted

because    of     having      children      born         in    the      United    States,     we

conclude the record does not compel a different result.

             We also deny Chen’s petition for review as it pertains

to his claim under the CAT.                He did not show it was more likely

than not that he will be tortured if he returns to China.                                  See 8

C.F.R. § 1208.16(c) (2010).

             Accordingly,          we   deny       the    petition       for     review.      We

dispense     with      oral    argument        because            the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            PETITION DENIED




                                               5